In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

Nos. 04-4213, 05-1359
EDWARD P. DECHERT, as trustee of the estate in
   bankruptcy of Judy A. Oyler,
                                         Plaintiff-Appellee,
                          v.

CADLE COMPANY,
                                               Defendant-Appellant.
                           ____________
             Appeals from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
           No. IP01-0880-C-B/G—Sarah Evans Barker, Judge.
                           ____________
   SUBMITTED FEBRUARY 15, 2006—DECIDED MARCH 16, 2006
                           ____________


  Before BAUER, POSNER, and COFFEY, Circuit Judges.
  POSNER, Circuit Judge. The main appeal challenges an
award of attorneys’ fees in a protracted suit under the
Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.
An earlier stage of the litigation occupied us in Dechert v.
Cadle Co., 333 F.3d 801 (7th Cir. 2003). For present purposes,
the only things worth noting are that the plaintiff sought, by
way of relief for the alleged violation of the Act, only
statutory damages of $1,000; that after obtaining $1,000 in
compensation for the defendant’s failure to comply with a
discovery order he abandoned his claim for statutory
2                                       Nos. 04-4213, 05-1359

damages; but that the district court nevertheless awarded
the plaintiff almost $60,000 in attorneys’ fees and court
costs.
  The plaintiff was entitled to an award of fees and costs
only if his suit could be characterized as a “successful action
to enforce the foregoing liability,” 15 U.S.C. § 1692k(a)(3),
meaning liability for either actual or statutory damages. The
general, indeed all but invariable, rule is that to be a
prevailing party and therefore entitled to an award of fees
and costs, you either must obtain a judgment that provides
you with formal relief, such as damages, an injunction, or a
declaration that you can use if necessary to obtain an
injunction or damages later, or must obtain a settlement that
gives you similar relief. Buckhannon Board & Care Home, Inc.
v. West Virginia Dept. of Health & Human Resources, 532 U.S.
598 (2001); King v. Illinois State Board of Elections, 410 F.3d
404, 414 (7th Cir. 2005); Palmetto Properties, Inc. v. County of
DuPage, 375 F.3d 542, 547 (7th Cir. 2004); Crabill v. Trans
Union, L.L.C., 259 F.3d 662, 666-67 (7th Cir. 2001); Nagle v.
Experian Information Solutions, Inc., 297 F.3d 1305 (11th Cir.
2002). The plaintiff obtained neither. The $1,000 he received
because of the defendant’s violation of a discovery order
did not enforce any liability under the Fair Debt Collec-
tion Practices Act.
  In Buckhannon the Supreme Court rejected the “catalyst”
theory, whereby a lawsuit that did not eventuate in any
formal relief or settlement could be deemed “successful”
if it prompted the defendant to change his ways. This
lawsuit, so far as appears, had not even that effect.
  Now it is true that none of the cases we have cited arose
under the Fair Debt Collection Practices Act. We cannot find
a case under that Act in which the issue is discussed, though
plenty of cases under it assume that only a prevailing party
Nos. 04-4213, 05-1359                                          3

is entitled to an award of attorneys’ fees and costs. E.g.,
Zagorski v. Midwest Billing Services, Inc., 128 F.3d 1164, 1166
(7th Cir. 1997) (per curiam). The assumption is sound. As
we noted in the Palmetto case, supra, 375 F.3d at 547, the
Supreme Court has “encouraged consistent interpretation”
of federal fee-shifting provisions, “across the federal
statutes,” as allowing an award of attorneys’ fees and costs
only to a prevailing party. There is nothing to rebut the
presumption—which we have called “conclusive . . . absent
a clearly contrary indication,” id.—in a case under the Fair
Debt Collection Practices Act. There is no ambiguity in
“successful action to enforce . . . liability” for actual or
statutory damages. Both Crabill and Nagle concluded, with
respect to the materially identical language in the Fair
Credit Reporting Act (“successful action to enforce any
liability under this section,” 15 U.S.C. § 1681o(a)(2)), that a
“successful action” is indeed one in which the plaintiff was
a prevailing party within the meaning that Buckhannon and
the other decisions that we have cited assign to that term.
   The defendant has not argued directly that the plain-
tiff was not a prevailing party in this litigation. But it argues
that the plaintiff should receive a zero award of attorneys’
fees and costs because the suit accomplished nothing, and
that is close enough to preserve the issue, which is anyway
a pure, undebatable issue of law. We occasionally consider
such issues even when they were not presented to the
district judge. Niedert v. Rieger, 200 F.3d 522 (7th Cir. 1999);
In re Reese, 91 F.3d 37, 39 (7th Cir. 1996); Amcast Industrial
Corp. v. Detrex Corp., 2 F.3d 746, 749-50 (7th Cir. 1993).
  The defendant’s cross-appeal asks us to impose sanc-
tions on the plaintiff for bringing this suit in bad faith.
The denial of attorneys’ fees and costs is sanction enough.
                                                     REVERSED.
4                                  Nos. 04-4213, 05-1359

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—3-16-06